RICE, C. J.
Under section 3505 of the Code, an indictment cannot.be held bad, for the mere omission of the Christian name of the defendant, if it contains an allegation that his Christian name is unknown to the jury, and if it is in all other respects unobjectionable. The indictment in this case is authorized by the Code, and must be held sufficient.
The defendant contends, that by the charge of the court, the question is presented, whether the uncorroborated testimony of an accomplice is sufficient to authorize a conviction. If that question were presented, we should certainly decide it in the negative ; for section 3600 of the Code clearly establishes the rule, that the testimony of an accomplice is not sufficient to warrant a conviction, “unless he is corroborated” in the manner specified in that sec*526tion. But with tbe mere question of the sufficiency of the evidence, this court can have nothing to do, unless it was decided, and appears from the record to have been decided, by the court below. This court cannot reverse a judgment, upon the mere ground that the jury have found a defendant guilty upon insufficient testimony, when the court below does not appear to have charged, or been asked to charge, in relation to its sufficiency; nor will this court reverse ajudgment, for the mere neglect or omission of the court below to instruct "the jury that the testimony in the case is not sufficient to warrant a conviction. — Knapp v. McBride, 7 Ala. 19.
The legal question presented by the charge given and the charge refused, is, not whether the testimony was sufficient to authorize a conviction, but whether a storehouse, in which dry goods only are sold, is, at night, and under the circumstances stated in the testimony or in the charge refused, a “public house” within the meaning of section 3243 of the Code. The court below, by the charge given, as well as by the refusal of the charge asked, decided that question in the affirmative; and in that there was no error. — Brown v. The State, 27 Ala. 47; Sweeney v. The State, 28 Ala. 47; Huffman v. The State, ib. 48; Huffman v. The State, 29 Ala. 40.
There is nothing in the charge given, which conflicts with the legal proposition, that the uncorroborated testimony of an accomplice, although believed by the jury, is not sufficient to warrant a conviction. That proposition is not denied by any ruling of the court below. And if it were conceded that the charge of the court was not as full as it might have been, and that it was calculated in some degree to mislead the j ury ; yet, as it is direct and certain, and asserts a coi’rect legal proposition, and is not abstract, it furnishes no cause for reversal. The defendant should have asked an explanatory or additional charge, if he desired to raise any other question than the one so^ fully and correctly decided*by the charge given. — Caskey v. Haviland, 13 Ala. 314.
There is no error in any of the rulings of the court below„ and its judgment is affirmed.